                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

GERALD E. HATCHER,                                 )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )   Case No. 20-03365-CV-MDH
                                                   )
ACADEMY SPORTS & OUTDOORS,                         )
                                                   )
                       Defendant.                  )

                                              ORDER

       Before the Court is Defendant’s Motion to Dismiss or, in the alternative, Motion to Make

More Definite and Certain. Defendant’s Motion to Make More Definite is SUSTAINED. Plaintiff

brings this action under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities

Act of 1990 (“ADA”), other unspecified federal law, and the Missouri Human Rights Act. (Doc.

1-2 at 3-4). Plaintiff claims that the discriminatory conduct occurred on January 25, 2019, and

includes termination of employment, failure to accommodate disability, unequal terms and

conditions of employment, and retaliation. (Doc. 1-2 at 5). In terms of the bases for discrimination,

Plaintiff noted only disability or perceived disability. (Doc. #1-2 at 6). Plaintiff did not set out an

independent statement of his claims, but instead referred the Court to the administrative process

paperwork attached to the Complaint. (Doc. 1-2 at 6). In his Charge of Discrimination before the

Missouri Commission on Human Rights, Plaintiff alleged that he told his employer in December

of 2018 that he needed to go on medical leave due to a disability but had not worked for the

employer long enough to qualify for Family and Medical Leave Act. (Doc. #1-3 at 4). Plaintiff

obtained a note from his doctor regarding his medical leave, and the employer called the doctor to

inquire further. (Doc. 1-3 at 4). The employer further questioned Plaintiff as to the medical reason.

(Doc. 1-3 at 4). The day after Plaintiff returned from medical leave, Plaintiff was two-and-a-half




         Case 6:20-cv-03365-MDH Document 20 Filed 06/02/21 Page 1 of 3
hours late for work and called his employer to inform them that he was late due to his disability.

(Doc. 1-3 at 4). He was told to come into work and that he would be deducted two points. (Doc.

1-3 at 4). Plaintiff returned to work as instructed and worked the rest of the shift. (Doc. 1-3 at 4).

The next day the manager informed Plaintiff that 8 points would be deducted, and he was being

discharged. (Doc. 1-3 at 4).

       To successfully assert a claim under the ADA, a “claimant must show that he was a

‘qualified individual’ who suffered ‘discrimination’ that was based on a ‘disability’ as each of

4those terms is defined by the Act.” Morriss v. BNSF Ry. Co., 817 F.3d 1104, 1107 (8th Cir.

2016). “The term ‘qualified individual’ means an individual who, with or without reasonable

accommodation, can perform the essential functions of the employment position that such

individual holds or desires.” 42 U.S.C. § 12111. Disability, as defined by 42 U.S.C. § 12102,

means “(A) a physical or mental impairment that substantially limits one or more major life

activities of such individual; (B) a record of such an impairment; or (C) being regarded as having

such an impairment.” 42 U.S.C. § 12102.

       Plaintiff’s Amended Complaint (Doc. 9) fails to sufficiently set forth what claims Plaintiff

is pursuing, whether or not he is entitled to pursue those claims under the applicable body of law,

the nature and extent of any alleged discrimination, and whether or not Plaintiff exhausted his

administrative remedies by presenting the alleged discriminatory conduct to the proper

administrative body prior to filing the present lawsuit. Plaintiff is therefore ORDERED to file a

second amended complaint within thirty days to address these deficiencies. Failure to file a second

amended complaint within thirty days will result in the dismissal of this case.




         Case 6:20-cv-03365-MDH Document 20 Filed 06/02/21 Page 2 of 3
IT IS SO ORDERED.

Dated: June 2, 2021                             /s/ Douglas Harpool______
                                               DOUGLAS HARPOOL
                                               United States District Judge




        Case 6:20-cv-03365-MDH Document 20 Filed 06/02/21 Page 3 of 3
